Citation Nr: 1138346	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-36 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

According to the available record, the appellant was a member of the Army National Guard from September 1986 to April 1993.  He attended basic training and advanced individual training (AIT) from December 1986 to June 1987.  He was also ordered to active duty in support of Operation Desert Shield/Desert Storm from November 1990 to September 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for degenerative joint disease of the left knee.  

In March 2010, the appellant testified at a Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant seeks service connection for a left knee disability.  He contends that he injured his left knee during basic training and has experienced left knee pain since that time, worsening in more recent years.  

After considering the appellant's contentions and reviewing the record provided by the RO, the Board finds that additional evidentiary development is necessary prior to further appellate consideration.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

An examination or opinion is "necessary" if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.  

The evidence currently associated with the appellant's claims folder includes service treatment records documenting multiple episodes of treatment for left knee complaints between March and May 1987, apparently during the appellant's AIT.  Diagnoses included left popliteal tendonitis.  The appellant also reports that he has experienced left knee pain since service.  Finally, the record includes VA clinical records dated from June 2006 to December 2009 showing continued treatment for left knee pain.  At his March 2010 Board hearing, the appellant testified that he had recently been diagnosed as having degenerative joint disease of the left knee.  

The available record currently before the Board indicates that the appellant has not yet been afforded a VA medical examination in connection with his claim.  Given the evidence currently of record, an examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); (observing that the third prong, which requires that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a "low threshold," one which may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms subject to lay observation). 

The Board also finds the record to be incomplete in several other respects.  First, although the RO has obtained service treatment records from the service department corresponding to the appellant's period of active duty from November 1990 to September 1991, it appears that no effort was made to obtain complete service treatment and personnel records corresponding to the appellant's additional service in the National Guard, including records corresponding to his basic training and AIT.  Although the appellant has submitted some treatment records corresponding to his AIT, VA's duty to assist requires VA to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including the service department.  Indeed, VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(2) (2011).  Under these circumstances, additional efforts by the RO are necessary to ensure that all available service treatment and personnel records are obtained from the service department.  

The Board does note that the appellant has submitted copies of some of his service treatment records.  He is advised that he has a legal obligation to cooperate fully with VA's reasonable efforts to obtain relevant records in support of his claim.  38 C.F.R. § 3.159 (2011).  He must therefore submit all service treatment and personnel records in his possession.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Ultimately, it is a claimant's responsibility to support a claim for VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2002). 

Second, the record on appeal shows that the appellant has testified to receiving treatment for his left knee disability from a private physician.  Records of such treatment are relevant to his claim and should therefore be obtained.  The appellant is advised, however, that it is his obligation to provide VA with enough information to identify and locate these records, including the approximate time frame covered by the records, the condition treated, and the custodian or agency holding the records.  Additionally, the appellant must authorize the release of these records in a form acceptable to the custodian.  See 38 C.F.R. § 3.159(c)(2),(3) (2011). 

Finally, at his March 2010 Board hearing, the appellant testified that he had continued to receive treatment for his left knee disability at the VA Medical Center (VAMC) in Jackson, Mississippi, and had recently been diagnosed as having degenerative joint disease of the left knee.  The most recent records from the Jackson VAMC currently associated with the claims folder are dated in December 2009 and do not contain a diagnosis of degenerative joint disease.  Thus, complete records must be obtained.  38 C.F.R. § 3.159(c)(2) (VA is required to obtain relevant records from a Federal department or agency and may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile). 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should contact the appellant and request that he specifically identify all clinicians from whom he has received treatment for his left knee disability, including the private physician to whom he referred at his March 2010 Board hearing.  After obtaining the necessary authorization, the RO should contact the identified treatment providers and request copies of treatment records pertaining to the appellant. 

2.  The RO should contact the National Personnel Records Center (NPRC), or other appropriate repository of records, and request complete service treatment and personnel records corresponding to the appellant's service in the Army National Guard from September 1986 to April 1993.  The RO must continue its efforts to obtain these records until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2).

3.  The RO should obtain clinical records from the Jackson VA Medical Center for the period from December 2009 to the present.  

4.  After the foregoing development has been completed, the appellant should be scheduled for a VA medical examination for the purpose of determining the nature and etiology of his current left knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant, considering his reported medical history with respect to his left knee symptoms, and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any current left knee disability identified on examination is causally related to the appellant's active service or any incident therein. 

5.  After conducting any additional development deemed necessary, the RO should readjudicate the appellant's claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond.  

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


